El Juez Asociado Se. MacLeary,
emitió la opinión del .tribunal.
El juicio en este caso tuvo lugar ante la Corte de Distrito de Ponce, en 20 de enero de 1910. La sentencia fué dictada en 29 de abril del mismo año, contra el demandante, de acuer-do con la ley y los hechos. El actor expone en su demanda, que la demandada, la New York and Porto Eico S. S. Co., es una corporación constituida legalmente en el Estado de New York, que hace negocios en Puerto Eico, dedicándose al ser-vicio de vapores para el transporte de pasajeros y mercan-cías entre los puertos de esta Isla, y el de New York; y alega dicho demandante que el día 15 de junio de 1909, estaba empleado por la compañía demandada en los trabajos de des-carga de uno de los vapores de la misma, en el puerto de Ponce; y que se hallaba trabajando en el ‘tween-dech/ o sea la bodega superior; y que entre la bodega superior y la inferior, había, en el suelo, una escotilla que estaba cerrada *548con varias tablas qne ajustadas las unas con las otras, forma-ban nna plataforma. Qne nna -de dichas tablas era demasiado corta, y no llegaba hasta donde debía llegar, para cerrar la escotilla; qne debido a este hecho, al pasar el demandante por dicha tabla, ésta se desprendió, cayendo al fondo de la bodega inferior, y arrastrando en sn caída al demandante; y qne éste, a consecnencia de tal accidente, snfrio lesiones de considera-ción, qne le cansaron daños y perjuicios por valor de nove-cientos noventa y nueve dollars ($999). .
La compañía demandada alega como primer defensa:
Io. Qne la caída de la tabla era debida a la manera negli-gente en qne la habían colocado el mismo demandante y sns camaradas, qne eran sns compañeros de trabajo.
2o. Qne el demandante no sufrió lesiones a consecnencia d© dicha caída.
3o. Qne no hubo negligencia por parte de- la compañía de-mandada.
En sn alegato, el apelante señala dos errores. Primero, qne la Corte de Distrito de Ponce ha errado en la aprecia-ción de las pruebas, no estimando evidenciado qne la caída del demandante se debió a negligencia de la compañía deman-dada. Segundo, qne la corte de distrito ha incurrido en error al desestimar la demanda, por no ser aplicable a este caso, la doctrina de qne la ' negligencia del fellow-servcmt (com-pañero de trabajo) es imputable al employee (empleado).
Las pruebas, tales como se hallan consignadas en la expo-sición de hechos, no son muy extensas, pero, ciertamente re-sultan un tanto1 contradictorias. El demandante declaró qne sn caída y las consiguientes lesiones, resultantes de la mis-ma, fueron cansadas por la defectuosa condición de algunos de los tablones qne formaban la compuerta de la escotilla. Por otra parte, el piloto del vapor declaró a favor de la com-pañía, demandada, que el accidente no fné cansado por ningún defecto de los tablones, sino por el hecho de qne al empezarse a sacar nna eslingada de sacos de arroz, algunos de los ta-blones de la plataforma fueron cogidos por las sogas de la *549eslinga, y sacados de su sitio, de modo que el demandante, qne seguía a la eslinga se fné por el agujero así formado. Con respecto a varios otros puntos importantes, los testigos del demandante y de la demandada, respectivamente, hicieron de-claraciones directamente contrarias las unas a las otras; y es una regia bien conocida, y que ha- sido establecida en la juris-prudencia americana, y en varias decisiones de este tribunal, que en los casos, en que las pruebas son contradictorias, las conclusiones del tribunal sentenciador no serán modificadas en la apelación, a menos que sean claramente erróneas o que resulten en manifiesta injusticia para la parte vencida en el . pleito. Morales v. Central Machete, 2 Castro 603, y casos allí citados. No podemos, por tanto, decir que el tribunal senten-ciador incurrió en error en la apreciación de las pruebas, y al no estimar que la caída del demandante era debida a la ne-gligencia de la compañía demandada.
Pasaremos, por tanto, al segundo señalamiento de erro-res que se funda en el motivo, según se ba alegado, de que la doctrina con respecto al fellow-servant no es aplicable al demandante, por ser éste un empleado de la compañía deman-dada. En relación con este punto, el demandante, que es el apelante ante este tribunal, sostiene que la Ley Federal titu-lada Employers’ Liability Act y aprobada en 11 de junio de 1906, es aplicable al presente caso. Esta afirmación era probablemente un concepto formado posteriormente, puesto que de los autos no aparece que esta cuestión fuera planteada ante la corte inferior. Pero esto no importa; se puede pre-sentarla abora ante este tribunal. El abogado de la compa-ñía demandada, en su argumentación final ante esta Corte Suprema, admite francamente que la citada ley del Congreso, es la verdadera ley; y que siempre que en una demanda se consignen los hechos .necesarios para la aplicación de dicha ley en un caso entre empleados y patronos, ante las cortes de esta isla, desde ese momento es aplicable exclusivamente, sin que sea necesario mencionar especialmente dicha ley en las alegaciones. Esto es claramente el efecto evidente de la re-*550solución dictada en el caso de El Paso & Northwestern Railway Co. v. Gutiérrez, Adm’x., 215 U. S., 87. En el dictamen emitido en ese caso, se discutió la primera Ley Federal ante-riormente mencionada como aprobada en 1906; y el tribunal declaró que aunque dicba ley liabía sido declarada anticonsti-tucional por el Tribunal Supremo, en cuanto se refería al co-mercio entre los Estados (interstate commerce) quedaba, sin-embargo, en vigor, y era aplicable a otras clases de comercio. Esta ley, según se ha dicho, había sido declarada anticonstitucional por el Tribunal Supremo de los Estados Unidos, en el año 1907; a lo menos en cnanto se refería al comercio entre los estados. (Véanse Employers’ Liability Cases, 207 U. S., 463. Véase también Atchison R. R. Co. v. Mills, que es un ca-so resuelto en Texas, 108 S. W., 480.) Pero se ha dicho por el Juez Sr. Day, en el dictamen que a nombre del Tribunal Supremo de los Estados Unidos, emitió en el caso de Gutié-rrez, en 15 de noviembre de 1909, que:
“En la resolución de los Employers’ Liability Cases (casos refe-rentes a la responsabilidad de patronos), 207 U. S., 463, este tribunal no declaró anticonstitucional la ley de 11 de junio de 1906, 3073 Stat., 232, en cuanto se refería al Distrito de Columbia y los territorios, y expresamente se negó a interpretar dicha ley en el sentido de que fuera aplicable solamente a aquellos empleados de conductores públi-cos en dicho distrito y los territorios, que estaban ocupados en el comercio entre los estados.”
El Paso & N. E. Ry. v. Gutiérrez, 215 U. S., p. 88.
Pero cualquiera que sea el efecto que esta decisión pueda tener con respecto a la validez del Estatuto Federal en los Territorios de los Estados Unidos, no es necesario decidir en este caso tal cuestión en cuanto a Puerto Rico concierne, ya que las alegaciones de la demanda no son suficientes. En tal virtud dejaremos abierta la cuestión para decidirla cuando sea necesario. Sin embargo, dicho demandante tiene derecho a los beneficios de la Ley Insular, definiendo las relaciones entre patronos y empleados, y está sujeto a los términos de *551dicha ley. (Véanse los Estatutos Revisados de Puerto Rico, Art. 322’y siguientes, páginas 162 y siguientes.)
Las alegaciones contenidas en la demanda,, demuestran que la relación de amo y sirviente, o patrono y empleado, existía entre las partes, y se alega en dicha demanda, que el deman-dante, en el momento de ocurrir el accidente, procedía con el debido celo y diligencia; pero no se alega negligencia alguna por parte de la demandada que corresponda a alguna de las disposiciones de cualquiera de las tres subdivisiones del artí-culo 322 de la Ley Insular. Las subdivisiones dos y tres tra-tan de la negligencia por parte de los agentes del demandado. No se ha hecho en la demanda mención ni referencia a agente alguno; de modo que la subdivisión que debe aplicarse, es la marcada con el número uno (1). “Esta se refiere a defectos en el estado de vías de comunicación o en el de las obras o máquinas que se usen en relación con la empresa del patrono, o en ella misma. ’ ’ Declarando que la compuerta de una esco-tilla, por ser uno de los aparatos necesarios que se emplean en la empresa de la compañía demandada, está comprendida en la descripción hecha en la ley, bajo el nombre de maquinaria, debe observarse que la ley está ulteriormente limitada en sus términos, por las -palabras que siguen a las anteriormente transcritas, a saber: “Y el daño fuera originado, o no descu-bierto, o no remediado, por la negligencia del patrono, o de cualquier persona,” etc. Puesto que no existe alegación al-guna por la que se pretenda exponer quién es la persona por cuya negligencia este estado o colocación defectuosa de los tablones de la compuerta de la escotilla “fué originado o no descubierto o no remediado” debe entenderse que la-demanda por esta circunstancia deja de exponer un caso que esté com-prendido ‘ ‘ dentro de la Ley de Puerto Rico, relativa a la res-ponsabilidad de los patronos.”
La responsabilidad del demandante por los actos u omi-siones de sus compañeros de trabajo, no surge necesariamente en el presente caso; y, según nuestro parecer con respecto a los hechos y la-ley aplicable a los mismos, no es necesario se-*552guir discutiendo por más tiempo este hilo de la cuestión. To-davía será tiempo determinar basta qué punto la doctrina con respecto a compañeros de trabajo ba sido modificada por la Ley Insular relativa a la responsabilidad de los patronos, cuando se presente algún otro caso que directamente envuelva 'dicba cuestión.
'Es indiscutible que era el deber de la compañía deman-dada procurar para su empleado o sea el demandante en el presente caso, un lugar seguro para su trabajo; y con tal que el demandante hubiera demostrado que no bubo falta por su parte en este asunto, podría quizás baber recobrado una indemnización por daños y perjuicios, siempre que hubiera hecho las alegaciones necesarias para que su caso hubiera estado comprendido en el referido estatuto. Pero, según su propia admisión, él conocía los defectos de la plataforma antes de ocurrir el accidente. El dice especialmente por conduc-to de su abogado, que él y sus camaradas o compañeros de trabajo, le llamaron la atención al piloto sobre el mal estado de los tablones que formaban la plataforma, y que dicho ofi-cial le ordenó a la cuadrilla continuar el trabajo, alegando que los tablones estaban en buena condición, y diciendo “Good, good, go ahead” (bien, bien, continúen). Es verdad que el piloto mismo niega que se le había llamado la atención sobre el estado de la plataforma, pero el capataz de la cuadri-lla apoya con su testimonio las declaraciones de los testigos del demandante. Sin embargo, después de haberle llamado la atención al piloto, sobre el estado peligroso de la escotilla, y de los tablones que formaban la plataforma cubriéndola; y después de su negativa o descuido de remediar dichos defec-tos, o de prometer hacerlo más tarde, el demandante y sus compañeros de trabajo continuaron el trabajo sin ulterior protesta, asumiendo al hacerlo así, el riesgo que corrían al trabajar sobre una plataforma defectuosa. Está bien esta-blecido que aunque el empleado no está obligado a formar jui-cio con respecto al método del patrono de administrar su em-presa, y tiene el derecho de asumir que se ejercerá un cuidado *553razonable en procurar aparatos seguros tales como sean nece-sarios para administrar la empresa, sin embargo, esta regia está sujeta a la excepción de que cuando un defecto es conoci-do por el empleado y es tan evidente que él u otras personas puedan fácilmente verlo, no puede impunemente seguir usan-do el aparato defectuoso, a pesar de tal conocimiento y sin llamar la atención a su patrono sobre dicho defecto y hacer s-us objeciones. Si el empleado lo hace así, asume el riesgo incidente a tal situación. En otras palabras, si él tiene cono-cí -viento del defecto, y continúa al servicio de su patrono, sin llamarle a éste la atención sobre el mismo, o sin hacer obje-ción alguna contra dicho defecto, se. entenderá que ha elegido continuar al servicio de -su patrono a su propio riesgo, no obs-tante el defecto, y si ocurriese algún accidente debido al mis-mo, no podrá recobrar indemnización alguna por daños y per-juicios con motivo de tal accidente.
Choctaw, etc. R. R. Co., v. McDade, 191 U. S., 64.
El Juez Sr. Van Devanter, que recientemente ha ocupado un asiento en la Corte Suprema de los Estados Unidos, mien-tras fué juez de circuito, se expresó en los siguientes térmi-nos, con respecto a un caso un tanto análogo al que nos ocupa:
“Pero se ha -dicho que su intervención en el trabajo de colocar los . estacones en el vagón, no fué voluntaria, porque lo hizo en cumpli-miento de las órdenes de su jefe, o sea el conductor. La premisa es correcta, pero no le sigue la conclusión. Al interfecto le constaba que había peligro, y en ese sentido se encontraba en la misma situación que el conductor. Sin embargo, cumplió la orden de éste sin objeción, a pesar de que pudo optar por cumplirla o nó. La ley considera que tal .acción es voluntaria. Es un principio bien establecido que cuando un empleado sabe y comprende que el trabajo que esté próximo a emprender, envuelve peligro, acepta el riesgo de ser herido, o será culpable de negligencia concurrente, según sea el caso, aun cuando emprenda el trabajo bajo la orden o dirección del representante del patrono.”
Chicago Great Western Ry. Co. v. Gretty, 141 Fed., 913.
El apelante no puede eludir la fuerza de esta decisión *554diciendo que le llamó la atención al piloto, sobre el estado defectuoso de la plataforma qne cubría la escotilla. Esta excusa pudiera haberle sido útil, si el piloto, al llamársele la atención sobre el defecto, hubiera prometido remediarlo; pero no hizo tal promesa, y, en efecto, se negó virtualmente a remediar el defecto, o a prometer siquiera hacerlo, afir-mando que no había peligro y que la plataforma estaba en' buen estado. Y no habiendo tomado el piloto medida alguna para reparar o evitar el defecto, ni prometido hacerlo, no surge ninguna cuestión sobre si los oficiales del vapor tuvieron o nó una oportunidad para hacer las reparaciones. El deman-dante tenía conocimiento del peligro y la demandada se negó a remediar los defectos que se le habían indicado o a hacer promesa alguna con respecto a los mismos, colocando de este modo al empleado en la alternativa de negarse a continuar trabajando 'en el sitio peligroso, según lo había encontrado, o a asumir el riesgo de los defectos y peligros sobre ios cua-les había llamado la atención. No hay nada en estos concep-tos que, en nuestra opinión, sea contrario a las disposiciones del artículo 8 de la Ley Insular relativa'-a la responsabilidad de los patronos, con tal que dichas disposiciones sean inter-pretadas justamente. (Veánse Estat. Rev. de Puerto Rico, Sección 329, p. 166.)
En un caso muy conocido, procedente del Tribunal de Apelación del Distrito de Columbia, la Corte Suprema de los Estados Unidos hace las siguientes observaciones:
“El demandante había tenido experiencia en la clase de trabajo en que se encontraba ocupado, cuando sufrió su herida. Comprendió desde el principio el peligro que corría mientras trabajaba en la are-naria. No hubo garantía ninguna por parte del distrito, mediante su supervisor, de responder de los daños que pudiera sufrir con ante-rioridad al nombramiento de una persona que vigilara en la arenaria; y no estaba convenido tácitamente en el contrato entre el demandante y el distrito que podía exponerse a peligros temeraria o innecesaria-mente. Al contrario, si el distrito pudiera tener responsabilidad para con él por motivo de la negligencia de sus oficiales o funcionarios, bajo *555cuyas órdenes prestaba sus servicios el demandante, este tema la obli-gación ele proceder con el debido cuidado necesario para protegerse de los daños personales que pudiera sufrir en el desempeño de su deber, del cual pudiera nacer dicha responsabilidad. Si dejó de proceder con el expresado cuidado; si se expuso a peligros tan amena-zantes o evidentes que comprendió que de un momento a otro pudieran producirle daños, no obstante las promesas de la naturaleza alegada que la hiciera el supervisor del distrito, sería culpable, sin embargo, de negligencia concurrente que le privaría del derecho de recobrar daños por las heridas sufridas.”
Dist. of Columbia v. McElligott, 117 U. S., 621.
Por consiguiente, podemos repetir que toda vez que el demandante por su propia declaración demuestra que tenía conocimiento de los defectos que existían en la escotilla y en la plataforma que la cubría y de los consiguientes peligros, por los cuales estaba rodeado, y continuaba trabajando en el sitio inseguro sin que se adoptara medida alguna o hiciera ninguna promesa por parte del patrono, de remediar el defec-to, el demandante asumió así el riesgo de cualquier peligro que pudiera acecharle en su camino; y al ocurrir el accidente, no tenía en tales circunstancias derecho alguno para reclamar ninguna obligación por parte de la compañía demandada de indemnizarle por los daños que puede haber sufrido. Así es que con tal que las alegaciones contenidas en la demanda no hubiesen permitido aplicar las disposiciones de la Ley Insular, que regulan las relaciones entre patronos y empleados, el demandante no podría recobrar una idemnización por daños y perjuicios en virtud de dicha ley.
Siendo éste nuestro parecer con respecto a las cuestiones de que se trata, no es necesario examinar los otros aspectos del caso. Ninguno de los errores señalados por el apelante, puede serle útil, por no estar sostenidas por los autos. Siendo éste el caso, debe confirmarse la sentencia dictada por el tribunal inferior.

Confirmada.

*556Jueces concurrentes: Sres. Presidente Hernández y 'Aso-ciados Wolf, del Toro y Aldrey.
DICTAMEN SEPARADO EMITIDO POR EL
JUEZ SR. MACLEARY.
El dictamen emitido en el presente caso, en el día de ayer, era el dictamen oficial de esta corte, o sea el dictamen con que todos los miembros del tribunal estaban de acuerdo; y aunque dicha opinión fué escrita por mí, en un solo punto, no tiene mi cordial aprobación. No hay vacilación alguna entre los jueces de la corte, con respecto a la cuestión de la confirmación de la sentencia del tribunal inferior; pues todos están de acuerdo con nuestra sentencia, dictada en tal sen-tido. Pero, algunos de nosotros, o por lo menos yo, no esta-mos conformes con el párrafo que dice: “Cualquiera que sea el efecto que esta decisión* pueda tener con respecto a la validez del estatuto federal en los territorios de los Estados Unidos, no es necesario decidir en este caso tal cuestión en cuanto a Puerto Rico concierne, ya que las ale-gaciones de la demanda no son suficientes. En tal virtud, dejaremos abierta la cuestión para decidirla cuando sea ne-cesario. ’ ’ La cuestión de si los Estatutos Federales son apli-cables a su caso, tal como éste ha sido presentado aquí, fué claramente planteada por el apelante, en su alegato. Con respecto a ese punto, digimos en el dictamen emitido ayer: “Esta afirmación era probablemente un concepto formado posteriormente, puesto que de los autos no aparece que esta cuestión fuera planteada ante la corte inferior. Pero, esto no importa; se puede presentarla ahora ante este tribunal. El abogado de la compañía demandada, en su argumentación final ante esta Corte Suprema, admite francamente que la citada ley del Congreso, es la verdadera ley; y que, siempre que en una demanda se consignen los hechos necesarios para la aplicación de dicha ley, en un caso entre empleados y pa-tronos, ante las cortes de esta Isla, desde ese momento es aplicable exclusivamente, sin que sea necesario mencionar *557especialmente dicha ley en las alegaciones.” Esta cuestión había sido objeto de la consideración del tribunal desde la fecha de la presentación del alegato del apelante en el pre-sente caso, o sea desde el 15 de octubre de 1910. Después de la primera vista, que se celebró el día 17 de enero último, creimos que dicha cuestión y algunas otras, eran de suficiente importancia para ordenar una nueva vista, con motivo de varias preguntas sometidas a los abogados, para su discusión. Dicha orden es como sigue:
‘ ‘ Atendida la importancia de las cuestiones legales envuel-tas en la resolución de este caso, es ordenado que el mismo sea señalado para nueva argumentación escrita y oral, sobre los siguientes puntos:
“Io ¿Son aplicables a los hechos de este caso, los esta-tutos sobre responsabilidad de patronos, aprobados por el Congreso y la Legislatura Insular? y en caíso afirmativo, ¿en qué sentido son aplicables?
“2o. ¿Aparece de los hechos de este caso, que el empleado asumió los peligros propios de su empleo?
“3o. ¿Qué obligaciones tenía el patrono en este caso, con relación a proporcionar a su empleado un sitio seguro, en que trabajar?
“4o. ¿Qué otras cuestiones pertinentes hay envueltas en la resolución de este caso?
“Para la celebración de la nueva vista de este caso ante el Tribunal Pleno, se señala el día tres de abril proximo, a las dos de la tarde.”
Esta nueva vista se celebró el día 3 del pasado mes de abril, y se admitió la constitucionalidad, fuerza y vigor de dicho estatuto. T sólo después de haberse estado conside-rando la referida cuestión, durante más de veinte y ocho se-manas, es que se sugirió una duda con respecto a ese asunto. Esas dudas fueron alegadas con tal persistencia, que para llegar a una decisión en dicho caso, era finalmente necesario, modificar la opinión. Yo, por mi parte, nunca dudé, por un solo momento, de que los distinguidos letrados que represen-*558taban las dos partes en el presente caso, y quienes admitieron la validez de las citadas leyes, y su aplicabilidad en Puerto Rico, tenían razón en cuanto a las conclusiones a que habían llegado después de meses de estudio, y después de dos vistas celebradas antes este tribunal, con un intervalo de setenta y seis días entre las mismas.
En mi opinión, era claramente el deber de este tribunal, resolver dicha cuestión de un modo u otro; especialmente cuando el derecho del apelante, de interponer recurso de apelación para ante la Corte Suprema de los Estados Enidos depen-día de nuestra resolución con respecto a ese punto. Sección 35 de la Ley Orgánica. Además, es de interés general para la Isla, que las leyes aquí vigentes, sean precisas y determi-nadas ; y no debe dejarse en duda la cuestión de si un Esta-tuto Federal está o nó vigente en nuestro pueblo. Los tribunales de la Isla, y menos que ninguno, el Tribunal Supremo, jamás deben dar lugar a que surjan dudas con respecto a las ■leyes que han de regir en nuestro pueblo, y por las que se determinan sus derechos y sus obligaciones. Ni la Corte Suprema de los Estados Unidos, ni los abogados que postu-lan ante la misma, ni el foro de Puerto Rico, parecen haber tenido duda alguna sobre dicha cuestión. Siendo así ¿por qué hemos nosotros de hacer surgir una duda y luego dejar de resolverla? ¿Es esto sabio o patriótico? Yo creo que nó. Creyendo, por consiguiente, que era claramente el deber de este tribunal, declarar si los Estatutos Federales. con res-pecto a la responsabilidad de patronos, para con sus emplea-dos, estaban o nó vigentes en Puerto Rico, incluí original-mente tres párrafos en el dictamen del Tribunal, que dicen lo siguiente:
“Con arreglo a esta decisión, debemos declarar que dicha Ley Federal, que regula las relaciones entre ciertos patro-nos y sus empleados, está vigente en Puerto Rico, lo mismo que en otros territorios de los Estados Unidos.”
Después de haberse declarado- que esta primera ley era, a lo menos, hasta cierto punto, anticonstitucional, el Con-*559greso de los Estados Unidos aprobó una nneva ley sobre la misma materia, en 22 de abril de 1908. (Véanse Statutes at Large of the United States, chapter 149.) Esta ley reem-plazó la anterior, a lo menos con respecto a conductores pú-blicos que lo'eran mediante ferrocarriles; y toda vez que versa sobre la misma materia, y abarca toda la cuestión, de-roga implícitamente la ley primeramente mencionada en todo aquello en que las dos sean'contradictorias o incompatibles, pero en nada más. (Tracy v. Tuffly, 134 U. S., 223; U. S. v. Tyner, 11 Wall, 88 y 95; Cook Co. Nat. Bk. v. U. S., 107 U. S., 445; Norris v. Crocker, 13 How., 429; Bartlet v. King, 12 Mass., 537; Com. v. Cooley, 10 Pick, 36, 27 Mass; Com. v. Kimbal, 21 .Pick, 376; 38 Mass; Pierpont v. Crouch, 10 Cal., 315; Sutherland Stat. Cons., pp. 207 and 208; Guerra v. P. R. R., resuelto por la Corte Suprema de Puerto Rico en 7 de abril de 1905; véase Fed. St. Ann. p. 584, nota en p. 586.)
La última ley, según lo demuestra su título, se refiere únicamente a conductores públicos que lo son mediante ferro-carriles. Este'hecho la hace inaplicable al presente caso, y el demandante en este pleito, no puede reclamar los benefi-cios de dicha ley. Toda vez que la ley primeramente mencio-nada, con arreglo a sus términos, es aplicable a conductores públicos y sus empleados y limitada en su aplicación a dichos conductores y empleados es necesario que se haga en la de-manda la alegación de que la compañía demandada es un conductor público. No aparece en la demanda tal alegación, y no existe en los autos nada que demuestre que la compañía de-mandada sea tal conductor público. No podemos apartarnos de los autos, en busca de informes de esta índole. La com-pañía demandada puede ser un .conductor público o un conductor privado, y en la demanda deben exponerse los hechos necesarios para lograr que el caso esté comprendido dentro de la esfera de acción de la Ley Federal, si el demandante desea invocar la protección de la misma.
Según parece, estas observaciones fueron aprobadas por *560el tribunal; pero antes de firmarse definitivamente la senten-cia, resultó que surgieron dudas entre algunos de mis com-pañeros, y se suprimieron dichos párrafos.
Según yo pude comprender' el supuesto origen de dichas dudas, éstas nacieron de la creencia de que los referidos esta-tutos quizás fuesen localmente inaplicables en Puerto Rico. No acierto a encontrar en los mismos estatutos, cosa alguna que indique que ese era el parecer del Congreso, cuando dichos estatutos fueron aprobados. Ni encuentro, tampoco, en las Decisiones del Tribunal Supremo, nada que justifique la opinión de que la idea predominante en aquel augusto tribunal, haya sido de que Puerto Rico estaba excluido de la protección de aquellos estatutos. Examinemos las autori-dades.
Según la decisión dictada por la Corte Suprema de los Estados Unidos, la ley de 1906, sobre responsabilidad de patronos, era claramente aplicable a los Territorios, y cons-titucional en lo que a ellos hacía referencia. (Los casos sobre responsabilidad de patronos, 207 U. S., 463-541; El Paso & N. R. Co. v. Gutiérrez, 215 U. S., 87.)
En igual sentido se expresa, en su brillante opinión, el Señor Shepard, 'Juez Presidente del Tribunal de Apelación del Distrito de Columbia, en el caso de Hyde v. Southern Ry. Co., 31 App. D. C., 466.
Entonces, ¿por qué no está dicha ley en vigor en Puerto Rico? Se sugiere que es o puede ser “localmente inapli-cable.” Con arreglo el artículo 14 de la Ley Orgánica, todas las leyes del Congreso que no son localmente “inaplicables,” se consideran que ‘‘ tienen la misma fuerza y efecto en Puerto Rico, que en los Estados Unidos.” ¿Qué es lo que hay en la esencia de esta ley, que la haga “localmente inaplicable”? En vano se ha hecho un examen minucioso de todas las sec-ciones de la misma, en busca de alguna razón por la que sea “localmente -inaplicable”; habiendo resultado también infruc-tuosa la investigación que hemos hecho de todas las deci-siones de este tribunal, y de las de todas las Cortes Fede-*561rales, con el fin de averiguar si algún juez lia sustentado o apoyado tal teoría.
En época tan remota como el año 1879, el Tribunal Supremo de los Estados Unidos fijó la facultad del Congreso para legislar para los Territorios. Dicho Tribunal por con-ducto de su Juez Presidente, Hon. M. R. Waite, se expresó en los términos siguientes:
“Todo territorio comprendido en la jurisdicción de los Estados Unidos, y que no forme parte de ningún Estado, debe necesariamente regirse por o de acuerdo con la autoridad del Congreso. Los terri-torios no son sino subdivisiones políticas del dominio de los Estados Unidos, no comprendido dentro de su propio territorio. La relación de éstos con el gobierno general, es muy semejante a la qué existe entre los condados y sus respectivos Estados, pudiendo el Congreso legislar para ellos en igual forma que lo baeen los Estados para sus organiza-ciones municipales. La Ley Orgánica de un Territorio equivale a una constitución, como ley fundamental del gobierno local. Es obliga-toria y obliga a las autoridades territoriales; pero el Congreso es supremo, y para los fines de este ramo de su autoridad gubernamental, tiene todas las facultades del Pueblo de los Estados Unidos, excepto aquellas que expresa o tácitamente hayan sido reservadas en las clausulas prohibitorias de la Constitución. En la Ley Orgánica de Dakota, no existía ninguna reserva expresa referente al poder del Congreso, para hacer enmiendas a las leyes de la Legislatura del Terri-torio, ni era necesario que existiera. Esa facultad es un atributo de la soberanía, y continúa hasta que sea quitada. No solamente puede el Congreso derogar leyes de la Legislatura de un Territorio, sino que también puede legislar expresamente para el gobierno local. Tiene facultad, para restablecer y poner en vigor una ley de la Legislatura del Territorio, que sea nula, y, asimismo, para anular una ley que esté en vigor. En otras palabras, el Congreso tiene plena y completa auto-ridad legislativa sobre los habitantes de los Territorios, y todos los departamentos de los gobiernos territoriales. Puede hacer con res-pecto a los Territorios, lo que, según la Constitución de los Estados Unidos el pueblo puede hacer para los Estados.”
National Bank v. County of Yankton, 133 U. S. Rep., 101.
Pero se sugiere, o puede sugerirse, que Puerto Rico no es un “Territorio” de los Estados Unidos, dentro del al-*562canee de la Ley sobre Responsabilidad de Patronos. ¿Por qué no? Al discutirse en el caso de la Iglesia Católica Ro-mana, la aplicabilidad de la Ley de 30 de julio, 1886, qne puso en vigor ciertas prohibiciones contra “las Legislatu-ras de los Territorios,” se declaró qne la ley era inaplica-ble, no porque Puerto Rico no estuviera comprendido en la palabra /‘Territorios,” sino porque aquella ley había sido • derogada por la disposición especial de la Ley Foraker, ex-presándose el Juez Presidente Fuller, a nombre del tribunal, con respecto a este asunto, en los siguientes términos:
“Pero, tales prohibiciones generales no son de aplicación en los casos en que se concede un permiso especial, en sentido contrario, por la Ley Orgánica de los Territorios en cuestión.”
Continúa más adelante en la opinión, el Juez Presidente, diciendo:
“La Ley de Puerto Rico que estamos considerando, meramente es una repetición del procedimiento seguido por el Congreso en el pasado, al organizar otros Territorios.”
Ponce v. Roman Catholic Church, 210 U. S., 296, 307, 308. Esta opinión fué emitida en el año 1907, y en ella evidente-mente se considera a Puerto Rico como un Territorio de los Estados Unidos, al que debe aplicarse la legislación general del Congreso.
T al año siguiente el mismo eminente jurista, al hablar a nombre del mismo alto Tribunal, sostiene el mismo prin-cipio jurídico en un caso bien conocido, en el que la cues-tión que se discutía, era la aplicación de un estatuto que se había aprobado mucho antes de la guerra con España, y que disponía que podían reclamarse los prófugos de la justicia “a la autoridad ejecutiva de cualquier Estado o Territorio a donde hubieran huido dichos prófugos, etc.” Al terminar su opinión en dicho caso, el Juez Presidente dijo:
*563Puede afirmarse justamente o que Puerto Rico es un Territorio completamente organizado, aunque no es un Territorio incorporado a los Estados Unidos.”
State, ex rel. Kopel v. Bingham, 211 U. S., 468, 476.
Y en una parte anterior de la misma opinión, la corte adopta como definición de la palabra “Territorio,” según dicha palabra se usa en la legislación del Congreso, la si-guiente :
“Una parte del país, que no está comprendido en los límites de ningún Estado, y no admitida aún, como Estado, en la Unión, pero organizada de acuerdo con las leyes del Congreso, con una Legislatura separada, bajo un gobernador territorial, y otros funcionarios nom-brados por el Presidente y el Senado de los Estados Unidos.”
Kopel v. Bingham, 211 U. S., 475.
Esta definición se ha aplicado a esta Isla, y sú se hizo correctamente, entonces Puerto Rico es uno de los Terri-torios a los que se quiso hacer extensiva la ley de 1896, sobre responsabilidad de patronos. Si la primera ley es de apli-cación a Puerto Rico, entonces también lo es la segunda; puesto que ella es simplemente una ley enmendando la anterior, y se refiere solamente a conductores públicos que lo sean por ferrocarril. Con respecto a este particular, no puede existir por más tiempo ninguna duda en la mente más vaci-lante.
Es de esperarse que este tribunal aproveche la primera oportunidad para resolver cualesquiera dudas e incertidum-bres^ que la vacilación demostrada en el dictamen emitido en el día de ayer, pueda hacer surgir en la mente de los 'miem-bros del foro, y de otras personas interesadas en esta cues-tión; y que nosotros aceptemos las responsabilidades colo-cadas sobre nuestros hombros, por las leyes de nuestro país y desempeñemos todos nuestros' deberes para con el país y sus habitantes, sin .más demora ni vacilaciones.